Citation Nr: 0719039	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-41 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.   

2.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for a 
service-connected left lower extremity disability, currently 
evaluated as 10 percent disabling.   

4.  Entitlement to an increased disability rating for a 
service-connected right lower extremity disability, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 until July 
1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

Also in the August 2003 rating decision, a 10 percent 
disability rating for service-connected tinnitus was 
assigned; increased disability ratings for service-connected 
residuals of fractures to the right third finger, left ankle 
and left third metatarsal were each denied; and entitlement 
to service connection for hearing loss was also denied.  To 
the Board's knowledge, the veteran did not file a notice of 
disagreement with respect to these claims, and consequently 
they are not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, 
filing of a notice of disagreement initiates appellate review 
in VA administrative adjudication process, and request for 
appellate review is completed by claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




REMAND

The veteran is seeking entitlement to increased disability 
ratings for service-connected conditions of the cervical 
spine, lumbar spine, right lower extremity (radiculopathy) 
and left lower extremity (radiculopathy) each currently 
evaluated as 10 percent disabling. 

For the reasons expressed immediately below, the Board finds 
that additional evidentiary and procedural development is 
required.

Reasons for remand

Medical evidence

The last VA compensation and pension examination related to 
the claimed conditions was completed in July 2003.  In the 
veteran's representative's written arguments, the 
representative contended that the prior VA examination 
conducted in July 2003 was inadequate for rating purposes and 
that remand for an additional examination was required.  
Specifically, the veteran's representative has argued that 
the examination is too old show the current severity of the 
veteran's service-connected conditions.  

The Board notes that the mere passage of time, without more, 
does not render a medical examination inadequate.  See 
Palczewski v. Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 
2007).  However, in the event that the veteran claims that a 
disability is worse than when originally rated, The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 
2 Vet. App. 629, 632 (1992).

In the veteran's November 2003 notice of disagreement, he 
asserted that his claimed conditions had worsened.  The most 
recent treatment records associated with the claims folder 
are from August 2004.  At that time, a reduction in spinal 
range of motion was shown and it was noted that the veteran 
had recently begun therapeutic use of a back brace and was 
being monitored and considered for surgery.  Accordingly, the 
evidence indicates that the veteran believes that his 
conditions have worsened, and the medical evidence suggests 
that there has in fact been a change in the veteran's 
condition since the July 2003 examination.  Therefore, the 
Board finds that a new examination is warranted.  
  
Additionally, it appears that there has been ongoing 
treatment for these service-connected conditions and the most 
recent evidence of record is from August 2004.  The veteran's 
more recent VA treatment records should be obtained and 
associated with the veteran's VA claims folder.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Dingess letter

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Even though the issues 
on appeal are increased rating claims, the Board believes the 
Dingess requirements analogously apply.  In the present 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date of such a benefit.  Therefore, the claim must 
be remanded to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should send the veteran a notice 
letter under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess.

2.  In connection with the Dingess letter 
or otherwise, VBA should ask the veteran 
to identify any medical examination, 
hospitalization or treatment which he has 
received for his service-connected 
disabilities since July 2003.  VBA should 
attempt to obtain any medical evidence so 
identified.  Regardless of the veteran's 
response, VBA should attempt to obtain 
updated treatment records from the VAMC in 
St. Louis, Missouri.  Any medical evidence 
so obtained should be associated with the 
veteran's VA claims folder.

3.  After the completion of the foregoing 
development, VBA should  schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected cervical spine, lumbar spine, 
left lower extremity and right lower 
extremity conditions.  The veteran's VA 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder.

4.  Thereafter, VBA should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



